This office action is in response to the appeal brief filed on 09/14/2021. Claims 26-29 added, Claims 1-29 are currently pending in the application. 
Allowable Subject Matter
Claims 1-29 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 11, 19 and 26 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1: “…operate an initiator application executed by the computing platform to establish, for another application executed by the computing platform, a communication session with a hardware accelerator remote from the computing platform and communicatively coupled over a network fabric, wherein the communication session comprises at least two concurrent connections to the hardware accelerator, the at least two concurrent connections at least including a first connection having a first transport layer and a second connection having a 
Claim 11, 19, 26:”… establish a communication session over a network fabric with a computing platform remote from the hardware accelerator circuitry, wherein the communication session comprises at least two concurrent connections to the computing platform, the at least two concurrent connections at least including a first connection having a first transport layer and a second connection having a second transport layer that is different than the first transport layer; and obtain data for execution by the hardware accelerator circuitry over the first connection or the second connection…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Schardt teaches an accelerator manager monitors one or more requests for accelerators from one or more users, and deploys one or more accelerators 

Palermo teaches a coherency domain of the MCP may be extended to encompass the hardware accelerator circuitry, or portions thereof An interconnect selection module may select an individual coherent interconnect or an individual non-coherent interconnect based on application requirements of an application to be executed and a workload characteristic policy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114